DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 and 21-32 in the reply filed on 07 November 2022 is acknowledged. Claims 9-20 of the non-elected Invention II and III are canceled by the applicant. 
 
Claim Interpretation
Claim 1 recites “a first functional region” and “a first non-functional region” which are defined in the specification in para. [0015] as, “the conductive layers 11a, 11b can be referred to as functional regions of the backside surface 112” and in para. [0017] “the holes 11h1, 11h2, 11h3, and 11h4 can be referred to as non-functional regions, which cannot be configured to transmit or receive signals.” The specification or the drawing fails to describe corresponding parts or a structure in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. As the claim best understood, the limitation “a first functional region” and “a first non-functional region” are examined as 11a and 11h2 respectively, as presented in Fig. 1C. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The new claims 21-24 recite the limitation “a first portion”, “a first suction area”; “a second portion”, “a second suction area”; “a third portion”, “a third suction area” and “a fourth portion”, “a fourth suction area” respectively in which, the specification or a drawing fails to describe what and where the recited first or second or third or fourth portions or suction areas are. Specification para. [0027] states “For example, the suction force can be applied to the portion of the backside surface 112 covered by the suction device 28, and the bottom surface and the lateral surface,” and in [0028], “the suction force is merely applied to the portion of the backside surface 112 of the electronic component 11.” and in [0030], “FIG. 2B" illustrates an enlarged view of a portion of the electronic component 11 during the pick-and-place operation,” in which, the speciation fails to provide where the first portion or second or third or fourth portions or the suction areas are.  

Claim 26 recites “a third functional region” in which the specification fails to describe where a third functional region is. As claim best understood from the speciation, para [0015], “conductive layers 11a, 11b can be referred to as functional regions”, it is unclear where is a “third functional region” Though, claim has been interpreted from Fig. 1B, conductive layers 11a and 11b as first and second functional regions respectively, the specification fails to provide where a third functional region is.   

Claims 24 and 25 recite “a second non-functional region”; claims 27, 28 and 29 recite the limitation “a third non-functional region”; claims 30-32 recite “a fourth non-functional region” and “a fifth non-functional region” in which the specification fails to describe what a second or a third or a fourth or a fifth non-functional regions are. Para. [0017] states “the holes 11h1, 11h2, 11h3, and 11h4 can be referred to as non-functional regions, which cannot be configured to transmit or receive signals.” Claim 5 recites “the first non-functional region includes a hole exposing an inner lateral surface”, in which 11h2 has been examined as the first non-functional region. If so, out of the holes 11h1, 11h3, and 11h4 in Fig. 1C, which hole would be a second or a third or a fourth non-functional region? Further, where is the recited fifth non-functional region recited in claim 31? 

To overcome this rejection, applicant may attempt to demonstrate  that the original disclosure establishes that he or she was in possession of the amended claim or a new drawing may be submitted to correspond to the original drawing and the specification may be amended.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a first non-functional region” in which the limitation is indefinite because it is unclear the metes and bounds of this limitation “a first non-functional region” and the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art. See para. [0001] states “a semiconductor device package including a suction hole.”, para. [0017], “holes 11h1, 11h2, 11h3, and 11h4 may partially extend from the backside surface 112 toward the active surface 111 of the electronic component 11 without fully penetrating the electronic component 11… the holes 11h1, 11h2, 11h3, and 11h4 can be referred to as non-functional regions, which cannot be configured to transmit or receive signals” and in [0026], “suction device 28 covers holes 11h1, 11h2, 11h3, 11h4, and the conductive layer 11b.”, in which the scope of a non-functional region is unclear. If they can be used as suction holes, they certainly carry a function.  Would this be just a suction hole, or a via hole or a mounting hole or a tool hole or locating hole or something else? 

Further, claims 21 recites the limitation “a first portion of the first surface of the electronic component between the first functional region and the first non-functional region is configured to provide a first suction area for a suction device”. However, claim 2 recites “the first non-functional region is disposed between the first functional region and the second functional region.” and para. [0001] states “a semiconductor device package including a suction hole.” and in [0027], “the suction device 28 is configured to provide a suction force to the electronic component 11 to pick up the electronic component by exhaling air from the space covered by the suction device 28.” If so, would the recited “a first suction area” be the non-functional region (non-functional region is a hole as the claim best understood from para. [0017])?

Further, if the four non-functional regions 11h1 to 11 h4 are covered by the suction device as presented in Fig. 2B’ (see below, the suction device 28 configured over the non-functional regions 11h1 to 11h4 and the second functional region 11b) and in para. [0027], where would be the recited “a first suction area”, “a second suction area”, “a third suction area” and “a fourth suction area” as recited in claims 21-24

    PNG
    media_image1.png
    444
    395
    media_image1.png
    Greyscale


Furthermore, para. [0017] describes “the holes 11h1, 11h2, 11h3, and 11h4 can be referred to as non-functional regions, which cannot be configured to transmit or receive signals. In some embodiments, the holes 11h1, 11h2, 11h3, and 11h4 include blind holes.”, in which it is unclear how a suction device enables exhaling air as stated in [0027] if the hole is a blind hole, which is buried between the inner layers or between the top and bottom layers. 

Same deficiency exists in claims 22-24. 

Claim 31 recites the limitation “a fifth non-functional region” in which the specification fails to provide where the fifth non-functional region is. 

Claims 2-8 and 21-32 depend on claim 1. Therefore, claims 1-8 and 21-32 are rejected. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (US 20190131195).
Fang reads on the claims as follows:

[AltContent: textbox (first functional region)][AltContent: textbox (first surface)][AltContent: arrow][AltContent: textbox (second functional region)][AltContent: ][AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    342
    810
    media_image2.png
    Greyscale

[AltContent: textbox (first suction area)][AltContent: arrow][AltContent: textbox (first non-functional region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first functional region)]
    PNG
    media_image3.png
    527
    446
    media_image3.png
    Greyscale

	Modified Figs. 2A and 2B Fang. 

1. 	An electronic component, comprising: 
a first surface (bottom surface 102, Fig. 2A above); 
a first functional region (metal structure 10c2, Fig. 2B, para. [0023]) disposed on the first surface of the electronic component; and a first non-functional region (an opening or vent hole, 10h) recessed from the first surface (height of the protection layer is equal to or greater than including portion adjacent to the opening 10h, para. [0021], see 10h in Fig. 2A above and 13h in Fig. 3) of the electronic component.  

2. 	The electronic component of claim 1, further comprising a second functional region disposed on the first surface of the electronic component, wherein the first non-functional region is disposed between the first functional region (metal structure 10c2, Fig. 2A) and the second functional region (pads 10c1, see Fig. 2A above).  

3. 	The electronic component of claim 2, wherein an area of the first functional region is larger than an area of the second functional region (see Fig. 2B above). 

4. 	The electronic component of claim 2, wherein a distance between the first functional region and the first non-functional region is larger than a distance between the second functional region and the first non-functional region (metal structure 10c2 may be disposed closer to the opening 10h than is the conductive pad 10c1, and the conductive pad 10c1 may be spaced apart from the metal structure 10c2, para. [0023]).

5. 	The electronic component of claim 1, wherein the first non-functional region includes a hole exposing an inner lateral surface of the electronic component (vent hole 10h).  

6. 	The electronic component of claim 5, further comprising a plurality of holes surrounding the second functional region (see Fig. 2B and 6B).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Hideji (JP 2020113636).
Regarding claim 7, Fang does not teach an electronic component having a hole is tapered from the first surface. However, Hideji teaches an electronic component aligning device in which, 
[Claim 7] wherein the hole is tapered (tapered hole 122A, Fig. 4A) from the first surface of the electronic component into the electronic component.  
Therefore, in view of the teachings of Hideji, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electronic component taught by Fang and to replace the hole with a tapered hole as taught by Hideji in Figs. 4 and 4B so that it enables to serve as a suction hole providing a suction force while holding by a suction device. 

Claim(s) 8, 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Tanaka (US 6302313).
Regarding claim 8, Fang does not teach an electronic component having a first non-functional region is configured for a suction area for a suction device. However, Tanaka teaches a semiconductor bonding device in which an electronic component is held by a suction tool and disposed above a substrate in which, 
 [Claim 8] wherein the first non-functional region is configured for a suction area (substrate suction holes 44A and 44B to be used for holding the substrates 41A and 41B by suction, Fig. 2A, col. 5, lines 17-18).  
Therefore, in view of the teachings of Tanaka, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electronic component taught by Fang and to replace the hole with suction hole as taught by Tanaka in Figs. 2a and 2b so that it enables to serve as a suction hole providing a suction force while holding by a suction device. 

Regarding claims 21-32, as the claims best understood, Fang further teaches, 
[AltContent: textbox (second suction area)][AltContent: arrow][AltContent: textbox (first suction area)][AltContent: arrow][AltContent: textbox (third suction area)][AltContent: arrow]
    PNG
    media_image3.png
    527
    446
    media_image3.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: textbox (first non-functional region)][AltContent: ][AltContent: textbox (first functional region)][AltContent: arrow][AltContent: arrow][AltContent: arrow]	 [AltContent: textbox (third functional region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fourth non-functional region)][AltContent: arrow][AltContent: textbox (fifth non-functional region)][AltContent: textbox (second non-functional region)][AltContent: textbox (third non-functional region)]
    PNG
    media_image4.png
    455
    788
    media_image4.png
    Greyscale

[AltContent: textbox (second functional region)][AltContent: textbox (fourth suction area)]

Modified Figs. 2B and 6B Fang.

21. 	The electronic component of claim 1, wherein a first portion of the first surface of the electronic component between the first functional region and the first non-functional region is configured to provide a first suction area (see modified Fig. 2B above) for a suction device.  

22. 	The electronic component of claim 21, wherein a second portion of the first surface of the electronic component between the first non-functional region and an edge of the electronic component is configured to provide a second suction area (see modified Fig. 2B above) for the suction device.  

23. 	The electronic component of claim 2, wherein a third portion of the first surface of the electronic component between the second functional region and the first non-functional region is configured to provide a third suction area (see modified Fig. 2B and Fig. 6B above having multiple non-functional regions) for a suction device.  

24. 	The electronic component of claim 23, further comprising a second non-functional region disposed between the second functional region and an edge of the electronic component, wherein a fourth portion of the first surface of the electronic component between the second functional region and the second non-functional region is configured to provide a fourth suction (see modified Fig. 2B above and Fig. 6B having multiple non-functional regions) area for the suction device. 
 
25. 	The electronic component of claim 24, wherein a distance between the second functional region and the second non-functional region is larger than a distance between the second non-functional region and the edge of the electronic component (metal structure 10c2 may be disposed closer to the opening 10h than is the conductive pad 10c1, and the conductive pad 10c1 may be spaced apart from the metal structure 10c2, para. [0023]).  

26. 	The electronic component of claim 2, further comprising a third functional region, wherein the second functional region is disposed between the first functional region and the third functional region, and wherein an area of the second functional region is smaller than an area of the first functional region and an area of the third functional region (see modified Fig. 2B above).  

27. 	The electronic component of claim 26, further comprising a third non-functional region disposed between the second functional region and the third second functional region, wherein the third non-functional region is recessed from the first surface (height of the protection layer is equal to or greater than including portion adjacent to the opening 10h, para. [0021], see 10h in Fig. 2A above) of the electronic component.  

28. 	The electronic component of claim 27, wherein the third non-functional region and the first non-functional region are disposed on opposite sides of the second functional region (see modified Fig. 6B above).  

29. 	The electronic component of claim 27, wherein the third non-functional region, the first non-functional region, and the second functional region collaboratively provide a suction area for a suction device (see Fig. 2B).  

30. 	The electronic component of claim 27, further comprising a fourth non-functional region (see Fig. 6B) disposed between the second functional region and a first edge of the electronic component, wherein the fourth non-functional region is recessed from the first surface of the electronic component.  

31. 	The electronic component of claim 30, further comprising a fifth non-functional region (see Fig. 6B above) disposed between the second functional region and a second edge of the electronic component opposite to the first edge of the electronic component, wherein the fifth non-functional region is recessed from the first surface of the electronic component.  

32. 	The electronic component of claim 31, wherein the fourth non-functional region and the fifth non-functional region are disposed on opposite sides of the second functional region (see Fig. 6B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Arai (WO 2011142059) teaches a semiconductor device having at least one functional element formed to the surface; a spacer member and a cover member form at least one hollow section, and the semiconductor chip has at least one through hole that reaches from the back surface or the side surface thereof to the hollow section.

Prior art of record Lin (US 20190333850) teaches a wiring board wiring board with a heterogeneous routing component integrated therein; the wiring board having a bridging element straddling over interfaces between two adjoined surfaces. 

Prior art of record Liu (US 20190318938) teaches a semiconductor device package includes a substrate and a monolithic encapsulant; the substrate has a first surface, a second surface opposite to the first surface and a plurality of lateral surfaces extending between the first surface and the second surface; the substrate defines a first opening and a second opening that extend between the first surface and the second surface.

Prior art of record Lim (US 20190273030) semiconductor package includes a first semiconductor package including a core member having a through-hole, a first semiconductor chip disposed in the through-hole and having an active surface with a connection pad disposed thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729